Citation Nr: 0727064	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  02-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery Alabama, which, inter alia, denied the veteran's 
claim seeking entitlement to service connection for a 
bilateral knee disorder and granted the veteran's claim for 
service connection for residuals of cold injuries of the left 
and right hands at noncompensable disability ratings.  In 
October 2003, the Board remanded the case for additional 
development.  In a February 2006 rating decision, the RO 
assigned a 20 percent ratings for the veteran's service-
connected cold weather injuries of his right and left hands, 
effective from May 1, 2000.  In July 2006, the Board denied a 
disability rating in excess of 20 percent for the veteran's 
cold weather injuries to his right and left hands; as such 
these issues are no longer on appeal.  In the same action, 
the Board remanded the issue of service connection for a 
bilateral knee disorder, and it is again before the Board for 
further appellate consideration.  


FINDING OF FACT

There is no competent medical evidence showing the veteran 
has a bilateral knee disorder that is related to service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, March 2004, November 2004, July 2006 and 
January 2007 letters satisfied the four elements delineated 
in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until July 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection for a bilateral knee disorder 
have not been met, no effective date or disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, supra 
in deciding this issue.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There are 
specific chronic diseases, including arthritis, which are 
subject to presumptive service connection if manifested to a 
degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309(e).  No conditions 
other than these listed under 38 C.F.R. § 3.309 will be 
considered chronic.  38 C.F.R. § 3.307(a).  

The veteran contends he has had pain and swelling in both 
knees since service, and that he has a bilateral knee 
disorder that should be service connected.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of a current knee 
disorder.  At the time of his separation from service, the 
veteran indicated in his Report of Medical History that he 
had bilateral knee pain that began in May 1998; however, 
service medical records do not show any treatment for the 
veteran's knees while in active service.  His separation 
Report of Medical Examination refers to his knee pain, but 
does not indicate any knee disorder.  

A September 2000 VA medical examination report reflects full 
range of motion of the veteran's knees with crepitance and 
some discomfort, and a diagnosis of degenerative joint 
disease; however contemporaneous x-ray reports show normal 
results, with no fracture or subluxation of either knee, 
reasonably well maintained joint spaces, and no joint 
effusion on either side.  The impression was no radiographic 
abnormality of either knee.

A May 2002 VA treatment record shows that the veteran was 
seen for bilateral knee pain.  Upon examination, it was found 
that the veteran had crepitus of both knees, full range of 
motion and that his ligaments were intact.  The assessment 
was degenerative joint disease of bilateral knees; however, a 
contemporaneous x-ray report reflected routine views of the 
knees which demonstrated no evidence of a fracture, 
dislocation or any other abnormality, no evidence of a joint 
effusion or significant arthritic change, and the joint 
spaces were well maintained.  The impression was that the x-
ray reflected normal knees.  

A July 2002 VA medical record reflects the veteran's 
treatment for bilateral knee pain.  The examiner stated that 
anterior and posterior drawer tests were negative and he had 
mild crepitus.  The examiner's assessment was that the 
veteran had osteoarthritis of his knees.  It does not appear 
that x-rays were taken in conjunction with this assessment.  

In April 2003, the veteran was again treated for bilateral 
knee pain. He had stiffness and swelling, mild crepitus, full 
range of motion and negative anterior-posterior drawer and 
McMurray's on both knees.  He was given a diagnosis of 
osteoarthritis of the knees.  X-ray reports of the veteran's 
right and left patellas taken in conjunction with this 
treatment revealed no evidence of a fracture, significant 
patellofemoral degenerative change or other significant 
abnormality.  The impression was normal right and left 
patellas.   

A May 2003 private treatment record reveals that the 
veteran's knees had no effusion or evidence of varus or 
valgus laxity at 0 or 30 degrees of flexion, negative Lachman 
and drawer testing and full range of motion.  He had mild 
medial joint line tenderness and mild pain on patellofemoral 
manipulation with some mild patella crepitus in both knees.  
He did have some popping in both knees on McMurray testing 
which caused medial pain but the examiner stated that it 
seemed that the pop was emanating from the patellofemoral 
joint of each knee.  There were no other abnormalities found 
on either knee.  Contemporaneous X-rays revealed mild patella 
osteophytes and some mild patellofemoral arthrosis.  The 
impression was patellofemoral syndrome bilaterally, although 
the examiner could not rule out a meniscus pathology.

July 2003 private examiner's records show that the veteran 
was undergoing physical therapy and wearing knee braces.  The 
examination of the right knee revealed some crepitation on 
range of motion of the knee in the patellofemoral joint and 
some mild patellofemoral discomfort.  Examination of the left 
knee revealed some medial and anterior discomfort, otherwise 
the examination of the knee was within normal limits.  The 
impression was bilateral knee pain due to degenerative 
arthritis.  It does not appear that x-rays were taken in 
conjunction with this treatment.

A November 2005 VA examiner noted the veteran had range of 
motion measurements of 0 to 130 degrees for both knees.  
Anterior and posterior drawer and medial and lateral 
collateral ligaments were negative.  He had some equivocal 
tenderness medially and tenderness of the patella, more 
prominent medially than laterally in his right knee.  On the 
left, he had tenderness along the inferior aspect of his 
patella, but no joint line tenderness.  McMurray's was 
negative.  The examiner stated that he had reviewed the x-
rays, some of which had shown small osteophytes of the 
retropatellar space while other did not.  He opined that his 
diagnosis of retropatellar syndrome did not require 
abnormalities of x-rays, and therefore the inconsistencies in 
the x-rays were of no absolute importance.  The impression 
was right and left knee arthralgias with mild functional loss 
due to pain with 10 percent increase after repetitive motion, 
most likely due to patellofemoral syndrome.  

A January 2006 VA examination report reflects the veteran's 
reports that his knee problem started approximately 1998 
while he was serving at Fort Sill. The examiner opined that 
the veteran had patellofemoral syndrome in both knees which 
was mild and non-debilitating, and that he may have "what 
could be simply stated as early arthritic pain of the knees 
and as such undetected on x-rays."  The examiner noted that 
all of the veteran's x-rays since discharge from service have 
been normal, and that his present condition is typically due 
to overuse.  

At a February 2007 VA joints examination, the veteran 
reported that, while in service, he injured both knees in 
March 1998 and was placed on a profile for two to three weeks 
with restricted duty.  He told the examiner that after 
retirement he would have flare-ups of pain in both knees 
every two to three weeks, lasting two to three days with a 50 
percent increase in limitation.  Upon examination, the 
veteran had five degrees of genu varu bilaterally, no 
effusion, and a range of motion of 0 to 130 degrees.  There 
was some coarse popping and snapping in the knees when they 
were carried through a full range of motion, but this was not 
painful.  There was no positive McMurray's, and his ligaments 
were stable and intact.  The examiner stated that there was 
no effusion on either side and, in short, other than the 
minimal degree of genu varum, that it was an entirely normal 
examination of both knees.  There was no further loss of 
motion due to pain, weakness, fatigue or incoordination 
following repetitive use.  There was no soft tissue 
abnormality, no effusion, subluxation or fracture.  No 
significant degenerative changes were present.  The examiner 
observed that there had been no interval change since the 
prior examination of the knees in November 2005.  The 
impression was that the knees were radiographically within 
normal limits.  The examiner opined that the veteran had 
arthralgias of both knees but that there was insufficient 
evidence to warrant an acute diagnosis.
 
There is no competent medical evidence to show that the 
veteran has a knee disorder that is related to service.  The 
veteran's service medical records service medical records do 
not show any treatment for the veteran's knees while in 
active service and his separation examination reflects knee 
pain, but does not give a diagnosis of any knee disorder.  

While VA and private medical records show that the veteran 
was diagnosed with osteoarthritis and degenerative joint 
disease in his knees, his x-rays in September 2000, May 2002, 
April 2003 and February 2007 are normal, reflecting no 
evidence of fracture or significant patellofemoral 
degenerative change.  The January 2006 examiner observed that 
all of the veteran's x-rays since discharge from service have 
been normal, and that his present condition was typically due 
to overuse.  The VA examiner who conducted the February 2007 
examination observed that there were no significant 
degenerative changes in the veteran's knees, and that there 
had been no interval change since the November 2005 
examination.  He opined that it was an entirely normal 
examination of the veteran's knees, and that there was 
insufficient evidence to warrant an acute diagnosis.  As 
noted above, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Grottveit, supra.

The Board notes that the veteran received a diagnosis of 
degenerative joint disease in September 2000.  While a 
contemporaneous x-ray report reveals normal knees, and the 
veteran does not show a current knee disorder, the Board 
notes that even if the September 2000 diagnosis were 
supported by competent medical evidence, arthritis is 
considered a chronic disease and, as such, would have needed 
to manifest to a compensable degree within a year from the 
date of separation from service to warrant service 
connection.  The veteran left service in April 2000.  At the 
time of the September 2000 examination, the veteran's 
symptomatology would not have warranted a compensable 
disability rating as he had full range of motion and no x-ray 
evidence of arthritis.  Therefore, service connection would 
not be warranted on a presumptive basis.  38 C.F.R. § 3.307, 
3.309.
 
The veteran told the February 2007 examiner that he had been 
put on a profile because of his knee injuries in service.  
However, this is not reflected in his service medical 
records.  The veteran claims to have recurring pain in both 
of his knees.  Pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In terms of the veteran's own statements concerning the 
etiology of his claimed knee disorder, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service-connection claim for a bilateral 
knee disorder is denied as the evidence fails to establish 
that the veteran currently has any diagnosed disorder.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


